21-CR-60020-WPD
           26.   This is the entire Agreement and understanding between the United States and the

Defendant. There are no other agreements, promises, representations or understandings.

                                            JUAN ANTONIO GONZALEZ
                                            ACTING -UNITED STATES ATTORNEY
                                            SOUTHERN DISTRICT OF FLORIDA

                                            DANIEL KAHN
                                            ACTING CHIEF
                                            FRAUD SECTION, CRIMINAL DIVISION
                                            U.S. DEPARTMENT OF JUSTICE


Date:                                 By:                   Cei
                                             AMES V. HAYES
                                            SENIOR LITIGATION COUNSEL

                                            JAMIE DE BOER
                                            TRIAL ATTORNEY
                                            FRAUD SECTION, CRIMINAL DIVISION
                                            U.S, DEPARTMENT OF JUSTICE


                                      By:
                                            CHRISTOPHER GARNTO
                                             EFENDANT


Date:               21                By:
                                            FRANK AIA,ESQ.
                                            COUNSEL  CHRISTOPHER GARNTO




Initials                                        15
